Citation Nr: 1729203	
Decision Date: 07/25/17    Archive Date: 08/04/17

DOCKET NO.  10-18 017	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, including adjustment disorder with mixed anxiety and depressed mood.

2.  Entitlement to service connection for peptic ulcer disease (PUD).


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Appellant-Veteran


ATTORNEY FOR THE BOARD

Jack S. Komperda, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1974 to February 1975.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from a September 2014 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).

In August 2015 the Board REMANDED these claims to the Agency of Original Jurisdiction (AOJ) to have the RO or Appeals Management Center (AMC) provide the Veteran a Statement of the Case (SOC) concerning these claims.  38 C.F.R. §§ 19.26, 19.29.  Moreover, after receiving the SOC, he was to be given opportunity to complete the steps necessary to perfect his appeal of these claims to the Board by also filing a timely Substantive Appeal (VA Form 9 or equivalent statement).  38 C.F.R. §§ 20.200, 20.302.  See also Manlincon v. West, 12 Vet. App. 238 (1999).


FINDINGS OF FACT

1.  In the September 2014 rating decision at issue, the RO denied the Veteran's claims of entitlement to service connection for adjustment disorder with mixed anxiety and depressed mood, as well as for PUD.

2.  In April 2015, the Veteran submitted a timely Notice of Disagreement (NOD) in response to that September 2014 rating decision denying these claims.

3.  In November 2015, on remand, the RO/AMC provided him an SOC concerning these claims.

4.  He did not, however, in response to that SOC, file a timely Substantive Appeal (VA Form 9 or equivalent) to complete the steps necessary to "perfect" his appeal of these claims to the Board.


CONCLUSION OF LAW

The criteria are not met for timely filing of a Substantive Appeal in response to the September 2014 rating decision considering and denying these claims of entitlement to service connection for adjustment disorder with mixed anxiety and depressed mood, as well as for PUD.  The request for appellate review of these claims consequently is dismissed for lack of jurisdiction.  38 U.S.C.A. §§ 7105, 7108 (West 2014); 38 C.F.R. §§ 20.202, 20.302(b) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

It is well established that in order for the Board to have jurisdiction to review the denial of a claim, a timely Substantive Appeal must be received.  After a rating decision has been promulgated, a written NOD must be received within one year of notification of the RO's denial of the claim to initiate an appeal.  The RO subsequently issues a SOC on the matter appealed.  The appeal must be perfected by the timely filing of a properly completed VA Form 9, "Appeal to the Board of Veterans Appeals," or correspondence containing the necessary information.  A timely Substantive Appeal must be received within 60 days of the date of the SOC, or within the remainder of the one-year period of the date notification of the RO decision being appealed, whichever is later.  The Substantive Appeal should set out specific arguments relating to errors of fact or law made by the AOJ in reaching the determination, or determinations, being appealed.  The date of mailing of the SOC will be presumed to be the same as the date of the SOC.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.201, 20.202, 20.302. 


The Board has the authority to determine whether it has jurisdiction to review a case and may dismiss any case over which it does not have jurisdiction.  38 U.S.C.A. § 7105 (d)(3); 38 C.F.R. § 20.101 (d).  The AOJ may close the case for failure to respond after receipt of the SOC (see 38 C.F.R. § 19.32), but a determination as to timeliness or adequacy of any response for purposes of appeal is within the province of the Board.  38 U.S.C.A. § 7105(d); 38 C.F.R. § 20.101(d). 

In this case at hand, the RO issued a rating decision in September 2014 denying the Veteran's claims of entitlement to service connection for adjustment disorder with mixed anxiety and depressed mood, as well as for service connection for PUD.  In April 2015, after receiving appropriate notification of that decision, he submitted a timely NOD and indicated he wanted to appeal the denial of these claims.  In November 2015, on remand, the RO/AMC provided him the required SOC; however, he did not then, in response, also file a timely Substantive Appeal to complete the steps necessary to "perfect" his appeal of these claims to the Board.  See 38 C.F.R. § 20.200 (An appeal to the Board consist of a timely-filed NOD, in writing, and, after receipt of an SOC, a timely-filed Substantive Appeal, meaning a VA Form 9 or equivalent statement).

In a November 2016 Deferred Rating Decision, the RO/AMC noted that an SOC was issued to the Veteran regarding these claims on November 4, 2015.  However, to date, he had not submitted the required VA Form 9 or functional equivalent.

The Board recognizes that the United States Court of Appeals for Veterans Claims (Veterans Court/CAVC) has held that the 60-day period in which to file a Substantive Appeal is not jurisdictional, and VA may waive any issue of timeliness in the filing of a Substantive Appeal, either explicitly or implicitly.  Percy v. Shinseki, 23 Vet. App. 37, 45 (2009).  But, here, VA has not waived this requirement in this case and declines to do so at this time.  Indeed, to the contrary, the Board's August 2015 remand was to provide the Veteran the required SOC, to in turn comply with the holding in Manlincon, and then to give him opportunity in response to also file a timely Substantive Appeal (VA Form 9 or equivalent).  He clearly did not file this additional document, however, much less timely, despite being expressly notified in the SOC that he still needed to do this.

In Percy, by treating a disability rating matter as if it were part of the Veteran's timely-filed Substantive Appeal for more than five years, VA in effect had waived any objections it might have had to the timeliness of the appeal with respect to the matter.  Here, though, unlike in Percy, the RO and AMC did not receive a Substantive Appeal from the Veteran, much less a timely one, and he did not request an extension of time to file his Substantive Appeal. 38 C.F.R. §§ 20.302 and 20.303.  The RO and AMC also did not treat these claims as if they were on appeal.  As such, the Board finds that the issue of timeliness of the Substantive Appeal has not been waived at any time, either explicitly or implicitly.  Therefore, this case must be dismissed based on lack of jurisdiction.


ORDER

The appeal is dismissed for lack of jurisdiction.




____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


